Title: To James Madison from George Joy, 15 February 1812
From: Joy, George
To: Madison, James


Dear Sir
London 15th. Feby. 1812.
The inclosed will shew you the cause and the sole cause, of my continuing ’till this time in England. The magnitude of the object and the encouragement of some friends have induced this attempt, against my own opinion of any advantage being derived from it. And to the general discouragement, arising from the prejudices complained of therein, I have an addition in a note this moment received from Lord Holland. In reply to an expression of my conviction of the error of these prejudices, accompanying a wish for the preservation of peace, his Lordship say’s “I sincerely concur with you in wishes for peace with the United States and am convinced that with temper on both sides (thus marked) it may yet be preserved.” You will observe it is the emphasis that I regret; as indicating an apprehension, in a quarter where I did not expect to find it, that there is a want of temper with us. I am sorry I have not a copy prepared of the following letter which takes up the judgment of Sir Wm. Scott on the Fox and others; especially as my notice of this conveyance is sudden and I hear that the Ship’s at Liverpool have been induced to stop, for the chance of freights, by the permission to import goods already bought; under which it is expected that many others will be admitted; and from which it is unfortunately inferred, that a greater relaxation on the part of the U. S. is meditated. I have a letter of the 10th. Ult. from Copenhagen mentioning a report that the house of Dumlzfelt have received permission to import American produce, and other goods in American bottoms on conditions which, under my own notion of a license trade, I could not encourage and which I take to be directly hostile to yours, it is with me a subject of much regret that I am still prevented from making to you those personal communications relative to Denmark which I think ought to be known. I should probably have been able to have given you more particulars of the above project but that on inquiring for a Mr Hodge, who has been here some time from Copenhagen I find he has left town to embark in the ship in which this is to be sent. It is not improbable that he is employed in the business. I have barely time to transcribe a marginal note made on a first re[a]ding on a passage in Mr Munro’s letter to Mr Foster of the 23rd of July 1811 which I subjoin and rest very respectfully Dear Sir Your Friend and Servant
Geo: Joy.
“The Violations of neutral Commerce alluded to in this act where such as were committed on the high seas.”
Note. This is inference qry. as to the correctness of it. I think the words of the Act of May 1st 1810 Q: V: authorized the inference more than the words here given. They are, if I rem[em]ber right: “If either G. B. or France shall so revoke or modify its edicts as that they shall cease[”] &c—this would be more conformable with the inference here drawn than the words as they now stand. It would define the duty of the president to issue his proclamation—and make it incumbent on him to do it upon the revocation of existing decrees, without reference to any future fetters whether municipal or of Foreign import.
“It was the revocation of those edicts so far as they committed such violations, which the United States had in view when they passed the law May 1st 1810.[”]
Note. “had in view”—if I am correct in the opposite (above) note an accurate quotation from the Act of the 1st of May 1810 would have shewn not only that they had this in view but that the revocation of these edicts was the express condition precedent of the proclamation.
(After Note) I have now seen this Act and find as I supposed that is that the important words are left out, the insertion of which would shew that the hypothetical business of future invasions of neutral rights could not enter into the consideration of the President.
